DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for two optical imaging lens arrangements with specific refractive power (i.e. a +-+-+- arrangement and a +---+- arrangement), does not reasonably provide enablement for all possible optical imaging lenses satisfying the claimed inequalities.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).	
The claims recite an optical imaging lens having six lens elements and satisfying various inequalities. Each of the lenses can have positive, negative, or zero refractive power. As such, there are 729 possible ways to arrange lenses encompassed by the claims.
The nature of the invention is drawn to optical systems and lens optimization. The state of the art discloses (See e.g. U.S. PG-Pub No. 2017/0090156) discloses specific arrangements of positive and negative lenses in order to achieve claimed conditions. The level of skill in the art is related to the areas of optical design and is high due the intricate and unpredictable nature of optical systems.
There are nine examples of optical systems having six lenses, which all have a +-+-+- or +---+- arrangement, representing just two of the 729 possible combinations of lenses encompassed by the claims. All of the disclosed examples have a positive first lens, a negative second lens, a negative fourth lens, a positive fifth lens, and a negative sixth lens. Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical systems.
As a non-limiting example, independent claim 1 encompasses an optical system having six negative lenses and satisfying the claimed inequalities. However, there is no disclosure of how to make such an optical system, and one of ordinary skill in the art would require undue experimentation to achieve such a system, due to the nature of optical design.
	 Therefore, based on the discussions above concerning the art’s recognition that such an optical system requires a specific arrangement of lenses, the specification fails to teach the skilled artisan how to make/use the claimed invention without resorting to undue experimentation to determine the arrangement of lenses required to achieve the claimed inequalities.
	Due to the large quantity of experimentation necessary to determine how to combine the lenses to achieve the claimed inequalities, the lack of direction/guidance presented in the specification   
Examiner respectfully suggests amending the claims to include the specific powers of lenses recited in the specification.
Claims 2-4 and 7-20 are rejected as being dependent upon claim 1, and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. PG-Pub No. 2017/0090156; hereinafter – “Hsu”) in view of Son (U.S. PG-Pub No. 2015/0109684).
Regarding claim 1, Hsu teaches (Fig. 7 – Example 4) an optical imaging lens (See e.g. Fig. 7) sequentially from an object side to an image side along an optical axis, comprising first (410), second (420), third (430), fourth (440), fifth (450), and sixth lens (460) elements, each of the first, second, third, fourth, fifth and sixth lens elements having refracting power, an object-side surface facing toward the object side and an image-side surface facing toward the image side (See e.g. Fig. 7; Paragraphs 0109-0115), wherein:

the image-side surface (422) of the second lens element (420) comprises a concave portion in a vicinity of the optical axis (See e.g. Fig. 7; Paragraphs 0109 and 0111; See also Table 7 for Example 4);
the object-side surface (431) of the third lens element (430) comprises a concave portion in a vicinity of a periphery of the third lens element (See e.g. Fig. 7; Paragraphs 0109 and 0112; See also Table 7 for Example 4, which provide the radius of the object-side surface which is convex along the optical axis, as well as the aspherical coefficients for the object-side surface which result in a surface with an inflection point, providing a concave periphery seen in the Figures);
the optical imaging lens comprises no other lenses having refracting power beyond the first, second, third, fourth, fifth and sixth lens elements (See e.g. Fig. 7; Paragraphs 0109-0115);
a F-number of the optical imaging lens is represented by Fno (See Table 7 for Example 4 where Fno is given), a distance between the object-side surface of the first lens element and an image plane along the optical axis is represented by TTL (See Table 7 for Example 4 where TTL is the sum of thicknesses for all surfaces), a measurement that is double an image height of the optical imaging lens is represented by IS (See Tables for Example 4 where IS is 2*ImgH), an effective focal length of the optical imaging lens is represented by EFL (See Table for Example 4 where EFL is given), a central thickness of the fourth lens element along the optical axis is represented by T4 (See Table for Example 4 where T4 is given by the thickness of surface 9), and Fno, TTL, [[and]] IS, EFL and T4 satisfy the inequalities:
Fno ≤ 2 (See Table 7: Fno = 1.89, within Applicant’s claimed range), TTL/IS ≤ 1 (See Table for Example 4: TTL/IS = 0.53, within Applicant’s claimed range), and EFL/T4 ≤ 16 (See Table 7: EFL/T4 = 13.9, within Applicant’s claimed range).

However, Son teaches a lens module comprising six lenses and a vignetting aperture, wherein the vignetting aperture (ST3) is formed between the object-side surface of the third lens element (30) to the image-side surface of the fourth lens element (40) (See e.g. Figs. 10, 13, 16, 25, and 28; Paragraphs 0010, 0134-0136, 0182-0184, 0198-0200, 0213-0216, 0262-0264, and 0278-0280).
Son teaches the vignetting aperture between the third and fourth lens elements “to vignette a bundle of rays at edges (i.e., margin portions of lenses) distant from a central portion of the lenses (namely, to cut off a portion of light having large coma aberration), thus implementing a clear image” (Paragraph 0184).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hsu with the vignetting aperture located between the object-side surface of the third lens element to the image-side surface of the fourth lens element as in Son “to vignette a bundle of rays at edges (i.e., margin portions of lenses) distant from a central portion of the lenses (namely, to cut off a portion of light having large coma aberration), thus implementing a clear image,” as taught by Son (Paragraph 0184), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that an air gap between the first lens element and the second lens element along the optical axis is represented by G1 (See Table 7), an air gap between the third lens element and the fourth lens element along the optical axis is represented by G3 (See Table 7), an air gap between the fourth lens element and the fifth lens element along the optical axis G4 (See Table 7), and G1, G3 and G4 
Regarding claim 3, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Table 7), an air gap between the first lens element and the second lens element along the optical axis is represented by G1 (See Table 7), an air gap between the third lens element and the fourth lens element along the optical axis is represented by G3 (See Table 7), and AAG, G1 and G3 satisfy the inequality: AAG/(G1+G3) ≤ 8.7 (See Table 7: AAG/(G1+G3) = 4.09, within Applicant’s claimed range). 
Regarding claim 4, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that TTL and T4 satisfy the inequality: TTL/T4 ≤ 19.4 (See Table 7: TTL/T4 = 16.1, within Applicant’s claimed range).
Regarding claim 7, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a sum of the central thicknesses of all lens elements (See Table 7) is represented by ALT, and ALT and T4 satisfy the inequality: ALT/T4 ≤ 10.6 (See Table 7: ALT/T4 = 8.40, within Applicant’s claimed range).
Regarding claim 8, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a central thickness of the sixth lens element along the optical axis is represented by T6 (See Table 7), and EFL and T6 satisfy the inequality: EFL/T6 = 11.4 (See Table 7: EFL/T6 = 11.4).

However, Hsu further teaches controlling EFL and T6 “to reduce the back focal length while maintaining the compact size and effectively correcting the off-axial aberrations” (Paragraph 0037).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Hsu such that EFL/T6 ≤ 10.4 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) in order “to reduce the back focal length while maintaining the compact size and effectively correcting the off-axial aberrations,” as in Hsu (Paragraph 0037).
Regarding claim 9, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a central thickness of the first lens element along the optical axis is represented by T1 (See Table 7), a central thickness of the fourth lens element along the optical axis is represented by T4 (See Table 7), and T1 and T4 satisfy the inequality: T1/T4 < 2.6 (See Table 7: T1/T4 = 2.2, within Applicant’s claimed range).
Regarding claim 10, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Table 7), a central thickness of the fourth lens element along the optical axis is represented by T4 (See Table 7), and AAG and T4 satisfy the inequality: AAG/T4 ≤ 4.3 (See Table 7: AAG/T4 = 4.2, within Applicant’s claimed range).
Regarding claim 11, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.

Regarding claim 12, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Table 7, where BFL can be calculated by the thicknesses after the sixth lens), and TTL and BFL satisfy the inequality: TTL/BFL ≤ 4.7 (See Table 7: TTL/BFL = 4.57, within Applicant’s claimed range).
Regarding claim 13, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Table 7, where BFL can be calculated by the thicknesses after the sixth lens), EFL and BFL satisfy the inequality: EFL/BFL ≤ 3.9 (See Table 7: EFL/BFL = 3.9, within Applicant’s claimed range).
Regarding claim 14, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a sum of the central thicknesses of all lens elements is represented by ALT (See Table 7), and TTL and ALT satisfy the inequality: TTL/ALT ≤ 2 (See Table 7: TTL/ALT = 1.9, within Applicant’s claimed range).
Regarding claim 15, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.

Regarding claim 16, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a sum of the central thicknesses of all lens elements is represented by ALT (See Table 7), and EFL and ALT satisfy the inequality: EFL/ALT ≤ 1.7 (See Table 7: EFL/ALT = 1.66, within Applicant’s claimed range).
Regarding claim 17, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a sum of the central thicknesses of all lens elements is represented by ALT (See Table 7), a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Table 7, where BFL can be calculated by the thicknesses after the sixth lens), and ALT and BFL satisfy the inequality: ALT/BFL ≤ 2.6 (See Table 7: ALT/BFL = 2.4, within Applicant’s claimed range).
Regarding claim 18, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis is represented by TL (See Table 7), and TTL and TL satisfy the inequality: TTL/TL ≤ 1.5 (See Table 7: TTL/TL = 1.3, within Applicant’s claimed range).
Regarding claim 19, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.

Regarding claim 20, Hsu in view of Son teaches the optical imaging lens according to claim 1, as above.
Hsu further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Table 7, where BFL can be calculated by the thicknesses after the sixth lens), a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Table 7), and BFL and AAG satisfy the inequality: BFL/AAG ≤ 1.2 (See Table 7: BFL/AAG = 0.84, within Applicant’s claimed range).
Claim(s) 1-4, 7-14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. PG-Pub No. 2015/0338607; hereinafter – “Liao”) in view of Son.
Regarding claim 1, Liao teaches (Fig. 1 – Example 1) an optical imaging lens (See e.g. Fig. 1) sequentially from an object side to an image side along an optical axis, comprising first (110), second (120), third (130), fourth (140), fifth (150), and sixth lens (160) elements, each of the first, second, third, fourth, fifth and sixth lens elements having refracting power, an object-side surface facing toward the object side and an image-side surface facing toward the image side (See e.g. Fig. 1; Paragraphs 0057-0063), wherein:
a vignetting aperture (100) is formed between the object-side surface of the first lens element (110) to the image-side surface of the fourth lens element (140) (See e.g. Fig. 1; Paragraph 0057);
the image-side surface (122) of the second lens element (120) comprises a concave portion in a vicinity of the optical axis (See e.g. Fig. 1; Paragraph 0059; See also Table 1);

the optical imaging lens comprises no other lenses having refracting power beyond the first, second, third, fourth, fifth and sixth lens elements (See e.g. Fig. 1; Paragraphs 0057-0063);
a F-number of the optical imaging lens is represented by Fno (See Table 1), a distance between the object-side surface of the first lens element and an image plane along the optical axis is represented by TTL (See Table 1 where TTL is the sum of thicknesses for all surfaces), a measurement that is double an image height of the optical imaging lens is represented by IS (Paragraphs 0078-0079), an effective focal length of the optical imaging lens is represented by EFL (See Table 1 where EFL is given), a central thickness of the fourth lens element along the optical axis is represented by T4 (See Table 1 where T4 is given by the thickness of surface 8), and Fno, TTL, [[and]] IS, EFL and T4 satisfy the inequalities:
Fno ≤ 2 (See Table 1: Fno = 1.49, within Applicant’s claimed range), TTL/IS ≤ 1 (Paragraph 0079: TTL/IS = 0.84, within Applicant’s claimed range), and EFL/T4 ≤ 16 (See Table 1: EFL/T4 = 9.3, within Applicant’s claimed range).
Liao fails to explicitly disclose that the vignetting aperture is formed between the object-side surface of the third lens element to the image-side surface of the fourth lens element.
However, Son teaches a lens module comprising six lenses and a vignetting aperture, wherein the vignetting aperture (ST3) is formed between the object-side surface of the third lens element (30) to the image-side surface of the fourth lens element (40) (See e.g. Figs. 10, 13, 16, 25, and 28; Paragraphs 0010, 0134-0136, 0182-0184, 0198-0200, 0213-0216, 0262-0264, and 0278-0280).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Liao with the vignetting aperture located between the object-side surface of the third lens element to the image-side surface of the fourth lens element as in Son “to vignette a bundle of rays at edges (i.e., margin portions of lenses) distant from a central portion of the lenses (namely, to cut off a portion of light having large coma aberration), thus implementing a clear image,” as taught by Son (Paragraph 0184), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that an air gap between the first lens element and the second lens element along the optical axis is represented by G1 (See Table 1), an air gap between the third lens element and the fourth lens element along the optical axis is represented by G3 (See Table 1), an air gap between the fourth lens element and the fifth lens element along the optical axis G4 (See Table 1), and G1, G3 and G4 satisfy the inequality: G4/(G1+G3) ≤ 3.3 (See Table 1: G4/(G1+G3) = 0.11, within Applicant’s claimed range).
Regarding claim 3, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Table 1), an air gap between the first lens element and the second lens element 
Regarding claim 4, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that TTL and T4 satisfy the inequality: TTL/T4 ≤ 19.4 (See Table 1: TTL/T4 = 13.1, within Applicant’s claimed range).
Regarding claim 7, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a sum of the central thicknesses of all lens elements (See Table 1) is represented by ALT, and ALT and T4 satisfy the inequality: ALT/T4 ≤ 10.6 (See Table 1: ALT/T4 = 8.36, within Applicant’s claimed range).
Regarding claim 8, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a central thickness of the sixth lens element along the optical axis is represented by T6 (See Table 1), and EFL and T6 satisfy the inequality: EFL/T6 ≤ 10.4 (See Table 1: EFL/T6 = 6.7, within Applicant’s claimed range).
Regarding claim 9, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a central thickness of the first lens element along the optical axis is represented by T1 (See Table 1), a central thickness of the fourth lens element along the optical axis is represented by T4 (See Table 1), and T1 and T4 satisfy the inequality: T1/T4 < 2.6 (See Table 1: T1/T4 = 1.65, within Applicant’s claimed range).
Regarding claim 10, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Table 1), a central thickness of the fourth lens element along the optical axis is represented by T4 (See Table 1), and AAG and T4 satisfy the inequality: AAG/T4 ≤ 4.3 (See Table 1: AAG/T4 = 2.0, within Applicant’s claimed range).
Regarding claim 11, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G4 (See Table 1), an air gap between the fifth lens element and the sixth lens element along the optical axis is represented by G5 (See Table 1), and G4 and G5 satisfy the inequality: G4/G5 ≤ 2.2 (See Table 1: G4/G5 = 0.42, within Applicant’s claimed range).
Regarding claim 12, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Table 1, where BFL can be calculated by the thicknesses after the sixth lens), and TTL and BFL satisfy: TTL/BFL =4.79 (See Table 1).
Liao fails to explicitly disclose that TTL/BFL ≤ 4.7.
However, Liao further teaches reducing TTL “for keeping the photographing optical lens assembly compact so as to be equipped on portable devices” (Paragraph 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Liao such that TTL/BFL ≤ 4.7 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) in order “for keeping the photographing optical lens assembly compact so as to be equipped on portable devices,” as in Liao (Paragraph 0042).
Regarding claim 13, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Table 1, where BFL can be calculated by the thicknesses after the sixth lens), EFL and BFL satisfy the inequality: EFL/BFL ≤ 3.9 (See Table 1: EFL/BFL = 3.4, within Applicant’s claimed range).
Regarding claim 14, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a sum of the central thicknesses of all lens elements is represented by ALT (See Table 1), and TTL and ALT satisfy the inequality: TTL/ALT ≤ 2 (See Table 1: TTL/ALT = 1.6, within Applicant’s claimed range).
Regarding claim 16, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a sum of the central thicknesses of all lens elements is represented by ALT (See Table 1), and EFL and ALT satisfy the inequality: EFL/ALT ≤ 1.7 (See Table 1: EFL/ALT = 1.1, within Applicant’s claimed range).
Regarding claim 18, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis is represented by TL (See Table 1), and TTL and TL satisfy the inequality: TTL/TL ≤ 1.5 (See Table 1: TTL/TL = 1.3, within Applicant’s claimed range).
Regarding claim 19, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis is represented by TL (See Table 1), and EFL and TL satisfy the inequality: EFL/TL ≤ 1.2 (See Table 1: EFL/TL = 0.89, within Applicant’s claimed range).
Regarding claim 20, Liao in view of Son teaches the optical imaging lens according to claim 1, as above.
Liao further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Table 1, where BFL can be calculated by the thicknesses after the sixth lens), a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Table 1), and BFL and AAG satisfy: BFL/AAG = 1.3 (See Table 1).
Liao fails to explicitly disclose that BFL/AAG ≤ 1.2.
However, Liao further teaches increasing AAG such that “the lens elements can be tightly arranged so that it is favorable for reducing the total track length thereof and providing sufficient amount of incident light, thereby increasing the relative illumination of the image” (Paragraph 0038).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Liao such that BFL/AAG ≤ 1.2 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) such that “the lens elements can be tightly arranged so that it is favorable for reducing the total track length thereof and providing sufficient amount of incident light, thereby increasing the relative illumination of the image,” as in Liao (Paragraph 0038).
Response to Arguments
Applicant's arguments, see pages 11-12, filed 04/21/2021, regarding the 35 U.S.C. 112(a) scope of enablement rejection have been fully considered but they are not persuasive.
Applicant argues that “The M.P.E.P. makes clear that "Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention" of the claimed subject matter. M.P.E.P. § 2164.01” that “Applicants respectfully submit that non-recited subject matter is not the subject concerning the enablement requirement” and that “the subjects to examine the enablement requirement are not the scopes of the claims which are defined by all features recited in the claims.” However, Examiner respectfully disagrees.
Specifically, the rejection made under 35 U.S.C. 112(a) is one of scope of enablement. That is, the specification, while being enabling for two optical imaging lens arrangements with specific refractive power (i.e. a +-+-+- arrangement and a +---+- arrangement), does not reasonably provide enablement for all possible optical imaging lenses satisfying the claimed inequalities.
In response to Applicant’s arguments that the enablement requirement is not about the scope of the claims, Examiner notes that “With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims.” AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination). Moreover, “the propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one 
Furthermore, the factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Thus, contrary to Applicant’s assertion, a 35 U.S.C. 112(a) rejection based on the scope of enablement is precisely related to the scope of the claims.
In the instant case, as detailed previously and above, each and every Wands factor has been analyzed. Particularly, with respect to the scope of enablement, the claims are excessively broad with respect to the claimed disclosure as they encompass 728 possible combinations of lenses while there are nine examples of optical systems having six lenses, which all have a +-+-+- or +---+- arrangement, representing just two of the 729 possible combinations of lenses encompassed by the claims. All of the disclosed examples have a positive first lens, a negative second lens, a negative fourth lens, a positive fifth lens, and a negative sixth lens. 
	 Due to the large quantity of experimentation necessary to determine how to combine the lenses to achieve the claimed inequalities, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that optical systems must include a specific combination of lenses, and the breadth of the claims which fail to recite specific powers for any of the lenses, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

As a non-limiting example, independent claim 1 encompasses an optical system having six negative lenses and satisfying the claimed inequalities. However, there is no disclosure of how to make such an optical system, and one of ordinary skill in the art would require undue experimentation to achieve such a system, due to the nature of optical design.
Thus, Examiner maintains that the specification does not enable one of ordinary skill in the art to make/use all possible arrangements of lenses encompassed by the claims without undue experimentation.
Furthermore, Applicant argues that another U.S. Patent is apparently enabled and “The Applicants wish the enablement requirement is examined with a consistent standard in the present application.” As an initial matter, Examiner respectfully notes that the U.S. Patent cited by Applicant (U.S. 8,514,499) includes limitations that explicitly recite the refractive powers of lenses, a feature that is distinctly lacking from the instant claims. Nevertheless, Examiner respectfully notes that each and every application is handled on a case-by-case basis, and the facts of one application differ from those of another. As such, the analysis applied to an entirely different application/patent is irrelevant to the prosecution of the current application. Examiner maintains that the entire scope of the instant claims is not fully enabled by the specification, and the rejection is maintained.
Moreover, since every patent is presumed valid (35 U.S.C. 282), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Similarly, as patents 
Applicant’s arguments, see pages 12-13, filed 04/21/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 in view of Son have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Hsu or Liao in further view of Son, as necessitated by Applicant’s amendments and detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896